Citation Nr: 0304239	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  02-09 103	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Whether a June 1985 decision of the Board of Veterans' 
Appeals, which denied service connection for bilateral 
Leber's optic atrophy, should be revised or reversed on the 
grounds of clear and unmistakable error. 

(The issue of whether new and material evidence has been 
submitted to reopen the claim for service connection for 
bilateral Leber's optic atrophy is the subject of a separate 
decision.)  


REPRESENTATION

Moving party represented by:  New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel

INTRODUCTION

The moving party, a veteran, served on active duty from June 
1945 to July 1946.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on motion by the moving party for revision or 
reversal on the grounds of clear and unmistakable error (CUE) 
of a June 1985 decision of the Board that denied entitlement 
to service connection for bilateral Leber's optic atrophy.  

In May 2002, the moving party's representative submitted a 
motion for revision of the Board's June 1985 decision on the 
basis of clear and unmistakable error.  In August 2002 
letters to the moving party and his representative, the Board 
acknowledged the CUE motion, and advised the moving party and 
representative to review the rules relating to such matters, 
at 38 U.S.C.A. § 7111 and 38 C.F.R. §§ 20.1400-1411.  The 
representative was further advised of the opportunity to file 
a relevant response, including a request to review the claims 
folder prior to filing a further response.  


FINDINGS OF FACT

1.  In June 1985, the Board issued a decision in which it 
denied the moving party's claim for service connection for 
bilateral Leber's optic atrophy, on the basis that that 
condition preexisted service and was not aggravated therein.  

2.  The moving party has not established, without debate, 
that the correct facts, as they were then known, were not 
before the Board in June 1985; that the Board ignored or 
incorrectly applied the applicable statutory and regulatory 
provisions existing at the time; or that, but for any such 
alleged error, the outcome of the decision would have been 
different.


CONCLUSION OF LAW

Clear and unmistakable error in the Board's June 1985 
decision which denied service connection for bilateral 
Leber's optic atrophy has not been established. 38 U.S.C.A. § 
7111 (West 1991); 38 C.F.R. §§ 20.1400-20.1411 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes, at the outset, that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  To implement the provisions of the VCAA, 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The Act and implementing 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim and define the obligation of VA with 
respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(b), (c) (2002).  Given the parameters of 
the law surrounding CUE claims, the duty to assist in 
evidentiary development and the duty to notify the claimant 
of any additional evidence needed to complete an application 
are not applicable where CUE is claimed, in Board decisions 
(see Livesay v. Principi, 15 Vet. App. 165 (2001)), or in RO 
decisions (see Parker v. Principi, 15 Vet. App. 407 (2002)).  

In view of the foregoing, and in light of the nature and 
scope of review of CUE claims, addressed in more detail 
below, the Board will render its decision decision on the CUE 
motion before it, on the merits. 




I.  Background

In a September 1959 decision, the Board denied service 
connection for defective vision and claimed optic atrophy.  
The veteran was notified of that decision later that same 
month.

In a September 1981 rating action, the RO reviewed recently 
submitted statements and determined that new and material 
evidence had not been submitted to reopen the claim.  
Thereafter, the veteran perfected an appeal to the Board.  
The Board remanded the claim in March 1983 and January 1984 
for further development.  

In a June 1985 decision, the Board determined that new and 
material evidence had been submitted, but denied the claim of 
entitlement to service connection for bilateral Leber's optic 
atrophy.  The Board concluded that the veteran had 
preexisting defective color perception (the only symptom or 
manifestation of the subsequently diagnosed Leber's optic 
atrophy) which did not become worse during service and it was 
not otherwise shown that the Leber's optic atrophy underwent 
any pathological increase while he was on active duty.   

Evidence of record at the time of the June 1985 Board 
decision included the veteran's service medical records; 
statements from private and VA physicians; the report of VA 
examination; a VA hospital summary; statements and testimony 
from the veteran; a statement from one of the veteran's 
service comrades and an opinion from the Armed Forces 
Institute of Pathology (AFIP).  

Service medical records include the report of a June 1945 
entrance examination upon which the veteran's uncorrected 
visual acuity was reported as 12/20, bilaterally; his color 
perception was reported as normal.  The report of a July 1946 
separation examination noted poor color perception.  
Uncorrected visual acuity was reported as 8/20, bilaterally.  
No eye disease or anatomical defects were noted.  

In an August 1946 statement, a service buddy of the veteran 
recalled that the veteran "seemed to have considerable 
difficulties with his eyes when participating in various 
service events."

In an August 1946 report, F. W. F. Caird, M.D., noted the 
veteran's report that he was found to be color blind when he 
"first" attempted to join the Navy.  He was reportedly 
ultimately accepted into service "after doing exercises."  
On current examination, there was no objective evidence of 
organic neurological disease.

The report of an October 1946 VA psychiatric examination 
noted that his private physician had referred the veteran 
because he had been complaining of poor eyesight.  He 
reportedly attempted to take a driving test and was turned 
down because of "defective vision," but two weeks later, 
his vision was normal.  On current examination, visual acuity 
was recorded as 20/20, bilaterally.  The veteran reported he 
"probably ha[s] the same eyes my mother's got."  The 
diagnosis was that of psychopathic personality, inadequate.  

In November 1946, R. W. Whitfield, M.D., certified that a 
complete neurological examination of the veteran had revealed 
bilateral primary optic nerve atrophy.

The report of a January 1947 VA examination showed a marked 
paleness of the optic nerve heads.  It was noted that the 
fields of vision were intact and undisturbed, and that the 
white appearance of the nerve heads was regarded as an 
anomaly.  Vision in each eye was reported as 20/30 without 
lenses, and 20/20 with glasses.  

An October 1947 VA hospital summary noted that, upon 
admission, the veteran gave a history of being well until 
approximately two years ago when he began to experience vague 
pain above the eyes, which would last two to three minutes 
and then go away.  These pains have persisted.  He reported 
that his private physician had told him he had optic atrophy.  
Physical examination revealed a temporal pallor in both discs 
which was considered typical of findings seen in bilateral 
temporal optic atrophy.  However, it was felt that, because 
the veteran had normal visual acuity and normal visual 
fields, a diagnosis of optic neuropathy could not be made at 
this time.  Leber's disease was among those diagnoses 
considered, but it was felt that such a disease could be not 
be confirmed at this time because of the absence of family 
history and the absence of definite visual or peripheral 
field changes.  

A September 1953 VA hospital summary noted the veteran's 
complaints of the onset of visual difficulties during 
service.  Initial impressions included bilateral temporal 
pallor of optic disease, possible optic atrophy and multiple 
sclerosis must be ruled out.  During hospitalization, the 
visual fields were charted and found to be within normal 
limits.  The final diagnoses included a recommendation 
observation and examination for bitemporal optic atrophy and 
possible multiple sclerosis, but no disease was found.  

In a July 1981 statement, a VA physician at a blind 
rehabilitation center stated that the veteran currently had 
long-standing optic atrophy of unknown cause and it was 
apparent that he had a long-standing visual problem with 
progressive deterioration of acuity.  The physician 
recommended that the veteran's claim for service connection 
be reviewed.

The report of a July 1983 VA examination showed the veteran's 
visual acuity as 5/400 and 3/400 without correction.  Pale 
disc were noted, bilaterally, the impression was optic 
atrophy, longstanding.  The examiner observed that a private 
physician stated that the veteran's "entire family suffers 
from Leber's optic atrophy."  A January 1980 statement from 
William M. McCarty, M.D., contains that information.  

In December 1984, the Board referred the veteran's claims 
folder to the AFIP for a medical opinion as to the most 
probable diagnosis regarding the veteran's optic atrophy, its 
etiology and date on onset.  

In a February 1985 response, the Director of the AFIP stated 
that, based on review of the available material, members of 
the Ophthalmic Pathology Department believe the most likely 
diagnosis is a heredofamilial optic atrophy that has been 
given the eponym of Leber's disease.  It was noted that the 
clinical onset of this disease is typically between the ages 
of 18 and 30 years.  The veteran's age at onset was 18 years.  
It was noted that visual impairment is usually progressive, 
although the course of Leber's disease is highly variable.  
In the veteran's case, it was noted that he experienced 
progressive visual loss with visual acuity noted to be 20/100 
in 1964, deteriorating to counting fingers in 1984.  Leber's 
disease was noted to typically produce loss of color vision 
and the veteran's presenting complaint was his inability to 
distinguish colors.  A positive family history is 
demonstrated in many cases of Leber's disease and it was 
noted that the veteran's sister has been documented to have 
bilateral optic atrophy.  

The AFIP opinion further noted that the veteran also suffers 
from diabetes mellitus and hearing loss.  A second type of 
recessive heredofamilial optic atrophy that is not clearly 
delineated from Leber's disease has the association of optic 
atrophy, hearing loss and diabetes, although the diabetes in 
those patients is usually of the juvenile onset type while 
the veteran has adult-onset diabetes.

The AFIP opinion concluded that the veteran's records 
indicate that the probable etiology is a genetic mutation 
resulting in an heredofamilial form of optic atrophy.  While 
the clinical onset of the disease occurred during the 
veteran's military service, the disease "in actuality dates 
back to his birth.  Because Leber's is a slowly progressive 
disease, 18 years were required for there to be enough damage 
for it to be clinically detectable."  

In the June 1985 decision, the Board discussed the findings 
of the numerous VA examinations, private physicians' 
statements and AFIP opinion mentioned above.  The Board also 
discussed the veteran's VA outpatient treatment records, and 
testimony he had provided during a personal hearing.  Based 
upon the record before it at that time, the Board concluded 
that the veteran was entitled to the rebuttable presumption 
of soundness upon entry into service, in that no unequivocal 
finding indicative of optic atrophy was noted on the medical 
examination for induction.  It later became clear that the 
veteran had a chronic progressive eye problem, ultimately 
clarified as Leber's optic atrophy.  The Board noted that 
Lebers' optic atrophy was first suspected in 1947 and it is 
now shown that the poor color perception noted at separation 
from service was an early manifestation of the disease.  In 
Dr. Caird's August 1946 statement, it was noted that the 
veteran's poor color perception had been discovered prior to 
the veteran's entry into service; i.e., the veteran's self-
report that his first attempts to enter service were 
unsuccessful because he was color blind.  Thus, while this 
heredofamilial disease was manifested in service, the Board 
found that there was conclusive evidence establishing its 
preexistence.  Accordingly, the question of service 
connection turned on whether that condition became worse 
during service.  Based upon a review of the evidence, the 
Board determined that the record did not establish any change 
in the preexisting defective color perception (considered an 
early manifestation of Leber's optic atrophy) not was it 
shown that the Leber's optic atrophy underwent any 
pathological increase while the veteran was on active duty.  

In the May 2002 motion for revision based on CUE, the moving 
party's representative argued that the June 1985 Board 
decision was clearly and unmistakably erroneous because it 
relied on determining the etiology of the eye disease rather 
than determining when the condition first manifested itself, 
which the representative argues was during service.  The 
representative further argued that the Board failed to 
considered a precedent General Counsel opinion.  The 
representative argued that the Board based the denial on the 
opinion that the veteran's "eye disease" was genetic.  The 
representative argued that since the condition was a 
"disease, not a defect or constitutional or development 
disability," the question should have been when did the eye 
condition first manifest itself.  

II.  Analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Rules of Practice of the 
Board of Veterans' Appeals, at 38 C.F.R. Part 20 (2002).  
Rule 1403 of the Rules of Practice, found at 38 C.F.R. § 
20.1403, relates to what constitutes CUE and what does not, 
and provides as follows:  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  In 
general, review for clear and unmistakable error in a prior 
Board decision must be based on the record and the law that 
existed when that decision was made.  

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  

Rule 1403 offer the following examples of situations that are 
not clear and unmistakable error.  (1) Changed diagnosis.  A 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist.  The 
Secretary's failure to fulfill the duty to assist.  (3) 
Evaluation of evidence.  A disagreement as to how the facts 
were weighed or evaluated.  38 C.F.R. § 20.1403(d).  

Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

A motion for revision of a Board decision based on CUE must 
be in writing, and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the veteran; the name of the moving party if other than the 
veteran; the applicable Department of Veterans Affairs file 
number; and the date of the Board decision to which the 
motion relates.  If the applicable decision involved more 
than one issue on appeal, the motion must identify the 
specific issue, or issues, to which the motion pertains.  
Motions which fail to comply with the requirements set forth 
in this paragraph shall be dismissed without prejudice to 
refiling under this subpart.  38 C.F.R. § 20.1404(a).

The moving party in this case has, through his 
representative, set forth clear and specific allegations of 
CUE in the June 1985 Board decision and has pleaded errors of 
fact and law with sufficient specificity to enable the Board 
to decide the CUE claim on the merits. 

The moving party appears to argue that the Board did not 
consider the correct facts or apply the correct law in June 
1985.  As for claim regarding the facts considered, the 
moving party argues that the condition at issue is a 
"disease," not a constitutional abnormality.  As such, the 
question should have concerned when the condition was first 
manifest.  In arguing that the Board did not apply the 
correct law, the moving party argues that the Board did not 
consider an applicable General Counsel opinion addressing 
aggravation.  

The record as it stood at the time of the June 1985 Board 
decision included numerous diagnoses of optic atrophy offered 
by private and VA physicians.  The only opinion which 
addressed the etiology of the condition was that offered by 
the AFIP, in response to direct questions posed by the Board.  
In addition to the fact that the AFIP opinion was the only 
medical evidence to directly address the question of 
etiology, that opinion included detailed rationale for the 
opinion offered.  That opinion, in conjunction with the other 
evidence of record, gave the Board substantial reason to 
determine that the moving party's eye condition was a genetic 
condition which was not aggravated during service.  The basis 
of the moving party's argument is a disagreement with how the 
Board evaluated the evidence; however, as noted above, such 
does not constitute CUE.  See 38 C.F.R. § 20.1404(d)(3).      

The argument that the June 1985 Board decision was erroneous 
in that it misapplied the law includes the representative's 
contention that the condition at issue is a disease, rather 
than a defect or constitutional abnormality, such that the 
central question is not etiology, but date of onset.  The 
representative argued that the Board did not consider 
VAOGCPREC 82-90.  Although the specific opinion cited by the 
representative was actually issued after the June 1985 Board 
decision, it had been previously issued as General Counsel 
Opinion 1-85, dated March 5, 1985, and addressed the 
circumstances under which service connection could be granted 
for disorders of congenital or developmental origin. 

Although the June 1985 Board decision did not make specific 
reference to the General Counsel opinion, the Board did 
follow the precepts of that opinion.  The Board reviewed the 
medical evidence and determined that the veteran suffered 
from Leber's optic atrophy, a heredofamilial disease first 
manifested in service.  The Board further noted, however, 
that a review of the complete record showed that the 
condition preexisted service.  The first manifestation of the 
condition was defective color perception.  Poor color 
perception had been noted at separation, but it was later 
reported by Dr. Caird to have occurred prior to the veteran's 
entry into service.  Thus, the determination that the 
presumption of soundness had been rebutted by clear and 
unmistakable evidence was fully supported by the record.  The 
Board then proceeded to address the question of whether the 
preexisting condition was aggravated by service and concluded 
that it was not.  In making that determination, the Board 
cited to the laws and regulations in effect in 1985 and found 
that the medical evidence of record did not show any change 
in the veteran's preexisting defective color perception 
during service.  As there was no evidence that the veteran's 
preexisting eye disorder increased in severity during 
service, the Board was justified in concluding that the 
veteran's condition was not aggravated during service.   
 
Thus, the correct facts as they were known at the time were 
before the Board and the statutory and regulatory provisions 
extant at that time were correctly applied.  As such, the 
moving party has not met the criteria required to revise or 
reverse the Board's June 1985 decision denying service 
connection for bilateral Leber's optic atrophy, on the 
grounds of CUE.


ORDER


The motion to revise or reverse a June 1985 decision of the 
Board of Veterans' Appeals that denied service connection for 
bilateral Leber's optic atrophy, on the grounds of clear and 
unmistakable error, is denied. 



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

